                                           Case 1:21-cv-03352-RMI Document 17 Filed 09/09/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATHANIEL V. HALL,                                   Case No. 21-cv-03352-RMI
                                                         Petitioner,
                                   8
                                                                                              ORDER FOR RESPONDENT TO
                                                  v.                                          SHOW CAUSE
                                   9

                                  10     JEFF LYNCH,
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus pursuant

                                  14   to 28 U.S.C. § 2254. The original petition was dismissed with leave to amend, and Petitioner has

                                  15   since filed an amended petition. (Dkt. 16).

                                  16                                              BACKGROUND

                                  17           On June 25, 2012, Petitioner was convicted of aggravated mayhem, corporal injury on a

                                  18   cohabitant, resisting a police officer and violating a protective order. People v. Hall, H038706,

                                  19   2013 WL 6780572, at *1 (Cal. Ct. App. Dec. 23, 2013). The California Court of Appeal affirmed

                                  20   the judgment. See Hall, 2013 WL 6780572, at *1. The California Supreme Court denied review on

                                  21   March 19, 2014. See People v. Hall, Case No. S215928. Petitioner filed several habeas petitions in

                                  22   state court that were denied. (Dkt. 16 at 3). He contends that he is entitled to a later start date of

                                  23   the statute of limitations due to discovering new evidence and equitable tolling due to mental

                                  24   illness. Id. at 1-3, 7. This issue may be explored further if Respondent files a motion to dismiss.

                                  25                                               DISCUSSION

                                  26           Standard of Review

                                  27           This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  28   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                           Case 1:21-cv-03352-RMI Document 17 Filed 09/09/21 Page 2 of 3




                                   1   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   2   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading

                                   3   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                   4   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   5   must “specify all the grounds for relief available to the petitioner . . . [and] state the facts

                                   6   supporting each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254.

                                   7   “‘[N]otice’ pleading is not sufficient, for the petition is expected to state facts that point to a ‘real

                                   8   possibility of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine,

                                   9   431 F.2d 688, 689 (1st Cir. 1970)).

                                  10           Legal Claims

                                  11           As grounds for federal habeas relief, Petitioner alleges: (1) that new evidence demonstrates

                                  12   a violation of due process and his actual innocence; and (2) that his trial counsel was ineffective.
Northern District of California
 United States District Court




                                  13   Liberally construed, these claims are sufficient to require a response.

                                  14                                               CONCLUSION

                                  15           The Clerk of Court shall serve, by electronic mail, a copy of this order and a Magistrate

                                  16   Judge Jurisdiction consent form on the Attorney General of the State of California at

                                  17   SFAWTParalegals@doj.ca.gov. The Clerk also shall serve a copy of this order on Petitioner by

                                  18   regular mail. Respondent can view the Petition on the electronic docket (dkts. 1, 16).

                                  19           Respondent shall file with the court and serve on Petitioner, within fifty-six (56) days of

                                  20   the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                  21   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  22   Respondent shall file with the Answer and serve on Petitioner a copy of all portions of the state

                                  23   trial record that have been transcribed previously and that are relevant to a determination of the

                                  24   issues presented by the Petition.

                                  25           If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse with the

                                  26   court and serving it on Respondent within twenty-eight (28) days of his receipt of the Answer.

                                  27           Respondent may file a motion to dismiss on procedural grounds in lieu of an Answer, as

                                  28   set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases.
                                                                                           2
                                           Case 1:21-cv-03352-RMI Document 17 Filed 09/09/21 Page 3 of 3




                                   1   If Respondent files such a motion, it is due fifty-six (56) days from the date this order is entered.

                                   2   If a motion is filed, Petitioner shall file with the court and serve on Respondent an opposition or

                                   3   statement of non-opposition within twenty-eight (28) days of receipt of the motion, and

                                   4   Respondent shall file with the court and serve on Petitioner a reply within fourteen (14) days of

                                   5   receipt of any opposition.

                                   6          Petitioner is reminded that all communications with the court must be served on

                                   7   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must keep

                                   8   the court informed of any change of address and must comply with the court’s orders in a timely

                                   9   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  10   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  11   1997) (Rule 41(b) applicable in habeas cases).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: September 9, 2021

                                  14

                                  15
                                                                                                     ROBERT M. ILLMAN
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          3
